DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are allowed (renumbered 1-20).
Claim 1 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 2, 9, & 16. More specifically, the prior art of record does not specifically suggest determining that a particular resource, from among a plurality of resources that are responsive to the search query, and particular content obtained from a different source than the particular resource, both include content that is eligible to be presented in a same search results page; comparing content of the particular resource with the particular content; determining that a same brand is presented by both of the particular resource and the particular content based on the comparison of the content of the particular resource with the particular content; in response to determining that the particular resource and the particular content both present the same brand based on the comparison, combining less than all of the particular resource and less than all of the particular content into a combined content item, wherein the combination is performed based, at least in part, on content sponsor preferences for how to combine the particular content with content from one or more resources, and wherein the combining includes combining a link from the particular content with content from 
Dependent claims 3-8, 10-15, & 17-21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        March 1, 2022